DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 20140302688) in view of Shen (US 20100022792).
Underwood is directed towards a CVD method for forming a flowable silicon containing film for use as a dielectric (abstract).  The process comprises placing the substrate into a reaction chamber and introducing a silicon and carbon containing precursor to the reaction chamber [0020], along with an activated species of oxygen precursor gas [0027], where they react and condense on the substrate to form a flowable film [0030] where the activated species may be remotely activated (remote plasma source, claim 4) with respect to the reaction chamber [0028].
Underwood further exemplifies cyclic organosilane precursors [0020] and teaches that the precursors may comprise silicon carbon hydrogen and oxygen [0024], but it does not particularly teach precursors that read upon applicant’s formula.
However, Shen is directed towards compositions useful for vapor deposition [0005].  It teaches performing ring closure reactions on organosilane compounds of the general formula XR’RSiOSiRR’X, to form cyclic organosiloxanes, which when reacted can read upon applicant’s claimed compound [0022-0026] and further teaches that that that are 5 (cyclopentane) or 6 (cyclohexane) member cyclic organosilanes produced by the ring closure reaction [0008], and it further specifically exemplifies 2, 2, 6, 6,-tetramethyl-1-oxo-2,6-disilacyclohexane, which is a 6 member cyclic as the resulting compound (example 11, [0040-0042]).  Shen teaches the 5 member cyclic can be used instead of a 6 member cyclic and applicant now claims the 5 member cyclic alternative (pentane instead of hexane) compound.
Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute six membered cyclic of example 11 Shen with a 5 membered cyclic, since Shen specifically contemplates using 5 membered ring cyclic organosilanes as alternatives to 6 membered ring cyclic organosilanes as CVD precursors and such compounds are within the scope of the taught precursors.  Such a person would do so with a reasonable expectation of success.  
Furthermore, it would have been obvious to a person of ordinary skill in the art during the synthesis process to create a library of silicon compounds with the different methyl positions taught by Shen and choose to use the compound best suited to the application at hand, even choosing the four methyl groups to be positioned at 2,2,5,5 on the ring, especially since such compounds are within the scope of the taught precursors.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to specifically choose a compound of that reads upon applicant’s formula, since such compounds were known by the prior art to be useful as CVD precursors, and to more particularly choose 2, 2, 5, 5,-tetramethyl-1-oxo-2,5-disilacyclopentane as the cyclic siloxane compound, since it reads upon the  and taught to be useful for vapor deposition of films (claim 1).  
	Claim 2: Underwood teaches that its process is used for filling gaps (so the flowable film is formed within the gaps) [0008].
Claims 5 and 9: as discussed above, Underwood teaches that the activated species is an oxidant generated by action of a plasma source and it is exemplified to be oxygen or ozone which may be accompanied by nitrogen [0027].
Claims 7 and 8: Underwood teaches subsequently curing the flowable film to remove residual hydrogen in the silicon oxide dielectric layer [0034].  It exemplifies using electron beams and UV radiation to perform curing [0040] on the dielectric film.  It is readily apparent that the resulting cured dielectric film is still a dielectric since the purpose of the process is to create a dielectric film (abstract) as well as its composition indicating it will be a dielectric.
Claims 19-20:  Regarding the purity of such compositions, Shen teaches it is very important, and that byproducts of the reaction (including metal ions) should be removed and that it is easy to do so [0029].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have zero ppm of halide and metal ion impurities (including Mg), since the removal of such byproducts was taught to be desired and possible (claims 19-20).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 20140302688) in view of Shen (US 20100022792), further in view of Chatterjee (US 20140073144).
Underwood teaches that its process is used for filling high aspect ratio gaps (so the flowable film is formed within the gaps) [0008].  However, it does not recite what aspect ratios to use.  Chatterjee is also directed towards similar deposition of flowable films for forming dielectric layers (abstract) on devices with gaps that have aspect ratios that are high [0002].  However, it further exemplifies that devices with aspect ratios in ranges that overlap with those claimed by applicant, such as 5:1 are in need of these flowable film dielectrics [0031].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the high aspect ratio gaps of Underwood to be within the range claimed by applicant, such as 5:1, since devices with such aspect ratios were taught to be in need of such films and doing so would produce no more than predictable results (claim 3).
Response to Arguments
Applicant's arguments filed 03-29-2022 have been fully considered but they are not persuasive. 
In response to the claim amendments, the 112 rejections are withdrawn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Underwood teaches using cyclic organosilane CVD precursors for that purpose, and Shen makes cyclic organosilane CVD precursors that read upon the claimed one obvious.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712